                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                        No. 3:17-cr-0654-N

CHRISTOPHER EASLEY

                          MEMORANDUM ORDER

      Under the authority of 28 U.S.C. § 636(b), the District Court referred

Defendant Christopher Easley’s “Formal Petition Upon Title 18 U.S.C. §

3583(e)(2) in Seeking Modification of Term and Supervised Release Conditions

and All with Consideration for 18 USCS § 3553(a)(1), USSG § 5F1.5, and Fed. R. Cr.

P. 32.1” (ECF No. 34) to the undersigned United States Magistrate for a hearing, if

necessary, and determination. For the following reasons, Easley’s petition is

DISMISSED.

      On January 9, 2018, Easley pleaded guilty to possession of child

pornography involving a prepubescent minor, in violation of 18 U.S.C. §

2252A(a)(5)(B). See Report & Rec. (ECF No. 13). On April 24, 2018, the District

Court sentenced him to 36 months of imprisonment and seven years of supervised

release. See J. 2-3 (ECF No. 25). In addition to the term of supervised release, the

District Court also imposed numerous conditions of supervision, including

conditions requiring him (1) to register as a sex offender, (2) to submit to

computer monitoring, (3) to participate in sex offender treatment, and


                                         1
(4) prohibiting him from obtaining pornography. Id. at 5. Finally, the Court

ordered that Easley pay a mandatory special assessment fee of $5,000, in

accordance with Easley’s Plea Agreement and the Justice for Victims of Trafficking

Act. See 18 U.S.C. § 3014(a); Plea Agreement 3, ¶ 6 (ECF No. 4).

      Two years after he pleaded guilty, on January 9, 2020, Easley filed his

petition under 18 U.S.C. § 3583(e)(2). In it, he requests that the Court reduce the

term of his supervised release from seven years to one year and waive or otherwise

reduce the $5,000 special assessment fee. Mot. 8. Easley also challenges the

constitutionality and legality of several conditions of supervision related to the

nature of his conviction for possession of child pornography. Id. at 11-12, 15-16

      Easley is still serving his term of imprisonment and is not yet subject to any

conditions of supervised release. See id.at 1, 3. Therefore, the Court lacks authority

to consider his challenge to the length or duration of his supervised release. Under

18 U.S.C. § 3583(e)(1), “[t]he court may, after considering the factors set forth in

[§ 3553(a)] . . . terminate a term of supervised release . . . at any time after the

expiration of one year of supervised release . . . if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice[.]”

(emphasis added). But the Court may not modify or terminate the duration of

Easley’s supervised release term until he has served at least a year of supervised

release. United States v. Zimmerman, 481 F. App’x 199, 201 (5th Cir. 2012); United

States v. Jeanes, 150 F.3d 483, 484 (5th Cir. 1998). Easley must live within the



                                           2
limitations of supervised release for at least one year before he can seek to modify

the duration of his supervised release.

      Also, Easley cannot challenge the legality or constitutionality of the special

conditions of his supervised release in a motion under § 3583(e)(2). See United

States v. Hatten, 167 F.3d 884, 886 (5th Cir. 1999). And, as the government points

out, Easley waived his right to appeal his sentence or file a motion under § 2255

attacking it in his Plea Agreement, except in limited circumstances not present

here. Plea Agreement 6, ¶ 12. In any event, because he is still incarcerated, Easley’s

petition is premature with respect to his challenge to the specific conditions of

release regarding submission to polygraph and plethysmograph testing. United

States v. Christian, 344 F. App’x 53, 56 (5th Cir. 2009) (holding challenges to a

condition that defendant may be required to undergo psycho-physiological testing

unripe while defendant still incarcerated because such testing was not yet—and

may never be—ordered) Zimmerman, 481 F. App’x at 201 (same). Easley’s

conditions of release only require that he participate in a sex offender treatment

program which may include psycho-physiological testing such as a polygraph or a

plethysmograph. Such testing has not been—and may never be—ordered. Easley’s

petition is therefore unripe with respect to the challenges to the condition of

release requiring polygraph and plethysmograph testing.

      Finally, the Court lacks authority to reduce Easley’s $5,000 special

assessment. Under 18 U.S.C. § 3014(a)(3), a court “shall assess an amount of

$5,000 on any non-indigent person or entity convicted of an offense . . . relating to

                                          3
sexual exploitation and other abuse of children[.]” 18 U.S.C. § 3014(a)(3)

(emphasis added). Easley was convicted under 18 U.S.C. § 2252A(a)(5)(B) for

possession of child pornography involving a prepubescent minor. J. 1. Thus, the

$5,000 special assessment in this case is mandatory and cannot be reduced.

Moreover, in his Plea Agreement, Easley both agreed to the mandatory special

assessments applicable to his conviction as components of his sentence and waived

his right to appeal his sentence. Plea Agreement 2, 6, ¶¶ 3, 12.

      For these reasons, Easley’s petition is DISMISSED.

      SO ORDERED.

      February 20, 2020.

                                       ____________________________
                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                                         4
